Per Curiam.

Section 2506.01, Bevised Code, in the chapter titled “Appeals from Orders of Administrative Officers and Agencies, ’ ’ provides:
“Every final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department or other division of any political subdivision of the state may be reviewed by the Common Pleas Court of the county in which the principal office of the political subdivision is located * *
The respondent civil service commission is a “commission” within the meaning of that term as used in the above-quoted section; and the decision of the commission rejecting relator’s contention that he was entitled to be certified for appointment as chief of police was a “final order, adjudication, or decision” within the meaning of that section.
Therefore, pursuant to the provisions of Chapter 2506, Be-vised Code, relator had an adequate remedy in the regular course of the law by appeal to the Common Pleas Court from the final order of the commission, and a proceeding in quo warranto cannot be used as a substitute for appeal.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J.,. Zimmerman, Taft, Matthias, Badcliff, O’Neill and Griffith, JJ., concur.
Badcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.